EXHIBIT 10.3
(RJReynolds Logo) [g14426qg1442601.gif]
Daniel D. Snyder
EVP – Operations
401 N. Main Street
Winston-Salem, NC 27102
RJRT Contract No. 08-00871-002
March 13, 2008
Teresa M. Riggs
President
BATUS Japan, Inc.
103 Foulk Road, Suite 117
Wilmington, Delaware 19803
     Re:      Contract Manufacturing Agreement dated 30th July 2004 by and
between R. J. Reynolds Tobacco Company and BATUS Japan, Inc.; Section 3.2
Invoices — Amendment
Dear Teresa:
     R. J. Reynolds Tobacco Company (RJRTC) recently has made a shift in the
shipment of product for BATUS Japan, Inc. (BATUS Japan) with regard to the
Contract Manufacturing Agreement (“the Agreement”) referenced above. Shipments
of product by RJRTC to BATUS typically have been made from the west coast of the
United States. RJRTC and BATUS Japan deem it mutually beneficial for shipments
to be made solely from the east coast of the United States. As a result of this
change, a majority of shipments are made through the east coast, and RJRTC and
BATUS Japan agreement that typical title passage of product shipped now occurs
at a time different from those contemplated by the guidelines originally
documented in the Agreement (as amended by our agreement dated April 30, 2007).
In light of this, RJRTC and BATUS Japan agree to amend Section 3.2 of the
Agreement by replacing Section 3.2 with the following:
3.2      Invoices. RJRTC shall invoice BATUS Japan (or, where applicable RFEBV)
monthly for Products shipped by RJRTC during the applicable month. BATUS Japan’s
obligation to make payment shall accrue once title and risk of loss to the
applicable Products pass to BATUS Japan. Such invoices shall be due and payable
by BATUS Japan (or RFEBV) by 12 days after the last calendar day of the month
following the month of shipment from RJRTC’s manufacturing facilities.
     The terms of amended Section 3.2 shall be reviewed on a periodic basis by
both parties to insure relevance to the current transportation model, and
amended to reflect a payment schedule that is fair to both parties.
     All other terms and conditions of the Agreement that are in place as of
this letterhead date and not expressly amended by this letter shall remain in
full force and effect.

 



--------------------------------------------------------------------------------



 



     If the foregoing accurately sets forth our understanding, please indicate
by executing and returning two originals.
Agreed and accepted:

        R. J. REYNOLDS TOBACCO COMPANY
 
   
By:
  /s/ Dan Snyder
 
   
 
   
Title:
  EVP Operations
 
   
 
   
Date:
  3/17/08
 
   
 
   
 
    BATUS JAPAN, INC.
 
   
By:
  /s/ Andy Panaccione
 
   
 
   
Title:
  Secretary & VP
 
   
 
   
Date:
  3/19/08
 
   

 